J-S53024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY BRACY                              :
                                               :
                       Appellant               :   No. 30 EDA 2019

          Appeal from the Judgment of Sentence Entered May 23, 2013
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0002885-2012


BEFORE:      SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 21, 2020

        Anthony Bracy appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, after the Honorable Robert P.

Coleman, sitting without a jury, convicted him of aggravated assault,1 simple

assault,2 and recklessly endangering another person (“REAP”). 3        After our

review, we affirm.

        Judge Coleman set forth the facts of this case as follows:

        The incident [giving rise to] this case took place at 5:30 p[.]m[.]
        on February 12, 2012. [At that time,] [c]omplainant and [Bracy]
        were inside the apartment of [c]omplainant at 1109 Philmore
        Street in Philadelphia. While in the apartment[, Bracy] and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2702(a)(1).

2   18 Pa.C.S.A. § 2701.

3   18 Pa.C.S.A. § 2705.
J-S53024-20


     [c]omplainant engaged in a heated verbal argument over
     [Bracy’s] photograph being published in the newspaper. [Bracy]
     then asked to be driven by [c]omplainant to get his hair[ ]cut.
     Complainant agreed to take [Bracy,] but needed to get ready and
     was seated on the bed combing her hair. Frustrated at the pace
     at which [c]omplainant was getting ready[, Bracy] started pacing
     angrily and balling his fists. [Bracy] then, without provocation,
     became     aggressive,     jumped   onto    the   bed,   grasped
     [c]omplainant’s neck with both hands, placed his thumbs on her
     throat and choked her. While being choked[,] the [c]omplainant
     mouthed words to stop but could not form any sounds.
     Complainant was unable to breath[e] and subsequently lost
     consciousness.

     When [c]omplainant regained consciousness, she was disoriented
     by made her way to the bathroom to appraise the damage and
     clean up. Complainant observed multiple red marks and an
     actively bleeding laceration of the mole on her neck. Meanwhile,
     [Bracy] was sitting in another room expressing concerns that
     [c]omplainant would go to the police. Complainant finished
     getting ready and drove [Bracy] to Hunting Park for his haircut.

     After dropping [Bracy] off, [c]omplainant drove to the Philadelphia
     Police 15th District to report the incident.     Officer [Sharon]
     Pawlowski photographed [c]omplainant’s neck[, capturing] red
     hand marks and the open wound from [Bracy’s] grip. After
     [c]omplainant filed [a] police report[,] she went to 1301 Filbert
     Street and obtained a restraining order.

     Complainant then went to a friend’s house to stay the night. While
     there, [c]omplainant’s friend took pictures of her neck[,] which
     showed large bruises on both sides from the choking. Early the
     next morning, around 1:00 a[.]m[.], [Bracy] called and talked
     with [c]omplainant[, who] let him know she had left a key for
     [Bracy] under the [door] mat. The next day[, c]omplainant was
     escorted by officers back to her apartment to collect personal
     effects. [Bracy was present at the apartment and police arrested
     him there.]

Trial Court Opinion, 8/2/19, at 3-4 (paragraph breaks added).

     On January 7, 2013, Bracy proceeded to a bench trial before Judge

Coleman, who found him guilty of the above offenses.      On May 23, 2013,


                                    -2-
J-S53024-20



Bracy was sentenced to 7 to 14 years’ incarceration for aggravated assault;

he received no further penalty for simple assault and REAP. Bracy filed an

appeal to this Court, which was quashed as untimely. On December 27, 2018,

Bracy’s direct appeal rights were subsequently reinstated, nunc pro tunc,

pursuant to proceedings under the Post Conviction Relief Act (“PCRA”).4 This

appeal follows; both Bracy and the trial court have complied with Pa.R.A.P.

1925.

        Bracy raises the following questions for our review:

        [1.] Was the evidence insufficient to support the guilty verdict for
        aggravated assault where the evidence did not prove beyond a
        reasonable doubt that [Bracy] attempted to cause serious bodily
        injury?

        [2.] Did the [trial] court abuse its discretion by fashioning a
        sentence that greatly exceeded that which is necessary to protect
        the public, [was] greater than that requested by the
        [Commonwealth,] and seems not to have taken into consideration
        [Bracy’s]   great    potential    for   complete    rehabilitation,
        employability, and great remorse, [the latter of] which the
        sentencing court incorrectly said that [Bracy was lacking]?

Brief of Appellant, at 5 (reordered for ease of disposition).

        Bracy first challenges the sufficiency of the evidence supporting his

conviction for aggravated assault.

        The standard we apply in reviewing the sufficiency of the evidence
        is whether[,] viewing all the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence
        to enable the fact–finder to find every element of the crime
        beyond a reasonable doubt. In applying the above test, we may
        not weigh the evidence and substitute our judgment for the fact–
____________________________________________


4   42 Pa.C.S.A. §§ 9541-9546.

                                           -3-
J-S53024-20


      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact–finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact[,] while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Williams, 153 A.3d 372, 375 (Pa. Super. 2016).

      A person may be convicted of aggravated assault graded as a first

degree felony if he “attempts to cause serious bodily injury to another, or

causes such injury intentionally, knowingly or recklessly under circumstances

manifesting extreme indifference to the value of human life.” 18 Pa.C.S.A. §

2702(a)(1). “Serious bodily injury” has been defined as “[b]odily injury which

creates a substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S.A. § 2301. For purposes of aggravated assault,

an “attempt” is found where an “accused who possesses the required, specific

intent acts in a manner which constitutes a substantial step toward

perpetrating a serious bodily injury upon another.” Commonwealth v. Gray,

867 A.2d 560, 567 (Pa. Super. 2005).       Intent ordinarily must be proven

through circumstantial evidence and inferred from acts, conduct, or attendant

circumstances. Commonwealth v. Thomas, 65 A.3d 939, 944 (Pa. Super.

2013).

                                     -4-
J-S53024-20



       Here, Bracy argues that the complainant did not suffer “serious bodily

injury” as required by the statute; rather, she merely suffered “bodily injury.”

Brief of Appellant, at 26. Moreover, he asserts that the Commonwealth failed

to establish that he attempted to inflict serious bodily injury, as “the evidence

did not show any extreme indifference to the value of human life[.]” Id. at

27.5 Bracy is entitled to no relief.

       At trial, the complainant testified that Bracy “jumped at [her] and

grab[bed her] throat” after becoming angry that she was not moving fast

enough to get ready. N.T. Trial, 1/7/13, at 15. Bracy knocked her down,

placed both hands around her throat, and was “on top of [her] strangling

[her].” Id. at 16. Bracy’s thumbs were on the front of the complainant’s

throat and she was unable to breathe. See id. After she begged Bracy to

stop because she couldn’t breathe, he “re-positioned his hands even lower

and he pushed harder.” Id. at 17. Bracy’s actions caused the complainant to

lose consciousness. See id. When she eventually regained consciousness,

she was unable to see and her ears were ringing. See id. Upon looking in

the mirror, she saw blood on her neck from a mole that had been cut open,

as well as two handprints, one on each side of her neck. See id. at 19.
____________________________________________


5 Bracy also asserts in his brief that “the evidence was contradictory and
unreliable.” Brief of Appellant, at 28. However, such an allegation raises a
challenge to the weight, not the sufficiency, of the evidence—a challenge that
Bracy failed to preserve in the trial court. Accordingly, to the extent Bracy
attempts to challenge the weight of the evidence, the claim is waived. See
Commonwealth v. Sherwood, 982 A.2d 483, 494 (Pa. 2009) (where
appellant fails to preserve weight of evidence challenge in trial court, claim is
waived because appellate court has nothing to review).

                                           -5-
J-S53024-20



      When viewed in the light most favorable to the Commonwealth, the

complainant’s testimony supports a clear inference that Bracy’s intent was to

cause serious bodily injury to the complainant.       Thomas, supra.      This is

particularly so where Bracy actually repositioned his hands to squeeze even

harder on the complainant’s neck after she made it clear to him that she was

unable to breathe.     See Commonwealth v. Russell, 460 A.2d 316 (Pa.

Super. 1983) (evidence sufficient to support finding that defendant intended

to inflict serious bodily injury where victim attacked without warning and

choked until she could no longer breathe, gagged, and felt faint). Accordingly,

Bracy’s sufficiency claim fails.

      In his final claim, Bracy asserts that the trial court abused its discretion

in sentencing him to a term of imprisonment that greatly exceeded that

necessary for the protection of the public, as well as the sentence requested

by the Commonwealth, and failed to take into consideration his rehabilitative

needs and remorse. Such a claim constitutes a challenge to the discretionary

aspects of Bracy’s sentence and does not entitle him to review as a matter of

right. Commonwealth v. Swope, 123 A.3d 333, 337 (Pa. Super. 2015).

Rather, before this Court can address such a discretionary challenge, Bracy

must invoke this Court’s jurisdiction by:   (1) filing a timely notice of appeal,

see Pa.R.A.P. 902 and 903; (2) properly preserving the issue at sentencing

or in a motion to reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)

including in his brief a concise statement of reasons relied upon for allowance

of appeal pursuant to Pa.R.A.P. 2119(f); and (4) raising a substantial question

                                      -6-
J-S53024-20



that the sentence appealed from is not appropriate under the Sentencing

Code. Swope, 123 A.3d at 337.

      Here, Bracy filed a timely notice of appeal and has included a Rule

2119(f) statement in his brief.    However, he has failed to preserve his

sentencing challenge by filing a timely post-sentence motion with the trial

court. Some procedural background is in order.

      Following his sentencing on May 23, 2013, Bracy filed a post-sentence

motion to modify his sentence on June 24, 2013; the trial court denied the

motion that same day. Bracy filed a notice of appeal to this Court on July 22,

2013. In an unpublished memorandum decision, we quashed that appeal,

finding that Bracy’s post-sentence motion had been filed beyond the 10-day

period provided in Pa.R.Crim.P. 720(A)(1). As a result, we concluded that his

notice of appeal was also untimely. See Commonwealth v. Bracy, 2052

EDA 2013 (Pa. Super. filed Oct. 10, 2014) (unpublished memorandum

decision).

      Thereafter, on November 17, 2015, Bracy filed a PCRA petition alleging

ineffectiveness of trial counsel and seeking reinstatement of his appellate

rights, nunc pro tunc. Counsel was appointed and filed an amended petition,

again requesting reinstatement of Bracy’s direct appeal rights, because

“previous counsel was instructed to file an appeal but due to various errors,

that appeal was not filed and/or not perfected and indeed was eventually

quashed.” Amended PCRA Petition, 7/18/18, at ¶ 13. In a contemporaneously

filed legal memorandum in support of Bracy’s amended PCRA petition, counsel

                                    -7-
J-S53024-20



also stated the following: “Moreover, and because the sentence was at issue

and because the Defendant instructed counsel to file for Reconsideration of

Sentence, the Court should also reinstate the Defendant’s right to file a Motion

for Reconsideration of Sentence, Nunc Pro Tunc.” PCRA Legal Memorandum,

7/18/18, at 6.

      On November 5, 2018, the Commonwealth filed a response to Bracy’s

amended PCRA petition, in which it averred the following:

      The Commonwealth does not oppose defendant’s request for
      reinstatement of his direct appeal rights nunc pro tunc. Defendant
      is not, however, entitled to reinstatement of his right to file post-
      sentence motions because he has failed to allege and prove
      prejudice. See Commonwealth v. Liston, 977 A.2d 1089, 1092
      (Pa. 2009) (holding that “the failure to file post-sentence motions
      does not fall within the limited ambit of situations where a
      defendant alleging ineffective assistance of counsel need not
      prove prejudice to obtain relief”), Commonwealth v. Reaves,
      923 A.2d 1119, 1127 (Pa. 2007) (noting that defendant had to
      satisfy Pierce’s actual prejudice standard to establish counsel
      was ineffective for failing to file a requested post-sentence
      motion).

Commonwealth Response to Amended PCRA Petition, 11/5/18.

      Subsequently, on November 29, 2018, court-appointed counsel filed a

“supplemental” amended PCRA petition.            Therein, counsel specifically

requested reinstatement of Bracy’s post-sentence rights and, further, alleged

that failure to reinstate his post-sentence rights would result in prejudice

because, inter alia, his discretionary sentencing claim would be waived. See

Supplemental Amended PCRA Petition, 11/29/18, at ¶ 6.




                                      -8-
J-S53024-20



      On December 27, 2018, the PCRA court entered an order granting PCRA

relief “to the extent that the appellate rights are reinstated nunc pro tunc.”

PCRA Court Order, 12/27/18. Although the PCRA court did not grant Bracy’s

request that his post-sentence rights be reinstated, Bracy did not appeal this

order. Instead, on January 2, 2019, he instituted the instant appeal by filing

a notice of appeal, nunc pro tunc, from his judgment of sentence. As a result

of Bracy’s acquiescence to the PCRA court’s failure to reinstate his post-

sentence rights, he is unable to invoke this Court’s jurisdiction to review his

discretionary sentencing claim. See Swope, supra.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/20




                                     -9-